Citation Nr: 0210061	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  94-46 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left knee condition, 
also claimed as secondary to service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran has since moved to the 
jurisdiction of the RO in Newark, New Jersey.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is competent medical opinion of a nexus or link 
between the veteran's left knee disabilities, currently 
diagnosed as torn lateral meniscus, a tear of the anterior 
cruciate ligament and degenerative arthritis, and her active 
military service.  


CONCLUSION OF LAW

The veteran's left knee disorder, currently diagnosed as torn 
lateral meniscus, a tear of the anterior cruciate ligament 
and degenerative arthritis, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statements of the case, provided to both the 
veteran and her representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and her representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to her pending claim have been collected for review 
and VA examinations were provided and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, she is service-connected for residuals 
of a right knee injury with traumatic arthritis.  Her right 
knee histories includes a twisting injury in July 1982, 
diagnostic arthroscopy in June 1983, and right knee 
arthroscopy, arthrotomy, partial medial meniscectomy, pes 
anserinus transplantation and modified Ellison procedures in 
November 1984.  In December 1992, the veteran underwent ACL 
(anterior cruciate ligament) reconstruction of the right 
knee.  The most recent right knee arthroscopy was performed 
in March 1999.  

The veteran contends that her left knee disability is a 
result of her active duty service or, in the alternative, 
direct result of her service-connected residuals of right 
knee injury, including traumatic arthritis.  A review of her 
service medical records show that she was seen on a number of 
occasions for left knee complaints.  On one occasion, the 
left knee was placed in a cast for 10 days.  

Post-service, the medical evidence shows that the veteran 
began experiencing anterior left knee pain and grinding 
sensations in the early 1990's, which was worsened by 
squatting and stairs.  VA medical opinion in May 1993 
essentially related that the veteran's chronic left knee 
pain, with trace anterior laxity, is usually related to 
tracking problem of the patella, which was quite common in 
the young age population.  The physician further offered that 
it was conceivable the veteran's right knee problem may have 
precipitated or aggravated the left patellofemoral pain 
syndrome.  VA X-rays taken in November 1996 revealed left 
knee degenerative arthritis.  

Private medical records show that the veteran was diagnosed 
as having a medial meniscus tear, left knee, and underwent 
diagnostic arthroscopy of the left knee in September 1998.  
Findings included severe chondromalacia, anterior horn tear 
of the lateral meniscus, complete disruption of the anterior 
cruciate ligament, and degenerative arthritis.  A September 
MRI (magnetic resonance imaging) confirmed the clinical 
diagnosis of an old anterior cruciate injury, with increased 
tearing of the lateral meniscus.  The veteran's treating 
physician, in statements dated in January and February 2000, 
related that "unequivocally, the deterioration to the 
veteran's left knee is because of the right knee."  

The veteran underwent VA orthopedic examination in May 1999.  
In an addendum to that examination report, dated in September 
2000, the examining physician, after being requested to offer 
an opinion as to whether there was a relationship between the 
veteran's right and left knee disorders, stated that "I have 
discussed this issue over and over again with the VA 
orthopedists, and I have also looked at the orthopedic 
literature, that include standard text books and a few 
general articles, and they know of no evidence that relates 
osteoarthritis and torn menisci in one knee to a disorder of 
the other knee.  That being the case, I stand my ground that 
the veteran's left knee disorder has no direct relationship 
to the compensable right knee disorder."  

In the course of review of this case, the Board sought an 
expert medical opinion from a specialist in orthopedic 
medicine.  The veteran's entire claims file, to include the 
reports from the veteran's private treating physicians, was 
forwarded to the Chief of Staff of a VA medical center in 
order to review and obtain such opinions from the specialist.  
Based on the specialist's review of the evidence in the 
veteran's entire claims file, including the service medical 
records and medical opinions noted above, the medical 
specialist was requested to offer opinions as to:  1) whether 
it is at least as likely as not that the veteran's current 
left knee disability had its onset in service; if not, then  
2) whether it is at least as likely as not that the veteran's 
current left knee disability is proximately related to her 
service-connected right knee disability, either directly or 
by aggravation; and, if by aggravation, then  3) assess the 
degree of disability over and above  the degree of disability 
that existed prior to the aggravation.  

The medical expert, the Associate Chairman, Orthopedic 
Section, Department of Surgery, at a VA medical center, 
specifically noted that he had reviewed the veteran's file, 
page by page.  Regarding the service medical records, the 
physician noted that the left knee problems began in 1981, 
when the veteran complained that a jump caused the left knee 
to shift. Objectively, the knee was swollen and painful with 
effusion.  At a subsequent date, the left knee was again 
swollen and a diagnosis of a left knee sprain was made.  In 
October 1981, there was another diagnosis of left knee 
strain. In March 1982, the veteran complained of left knee 
fluid and a giving-way feeling.  She was treated in a 
cylinder cast for ten days.  The medical expert further noted 
that, in July 1982, the veteran injured her right knee, for 
which she was subsequently granted service connection.  
However, it was the medical expert's opinion that the veteran 
had an anterior cruciate ligament deficient of the left knee 
as a result of an alleged injury in 1981.  Further, this 
injury could not have been just a simple strain, as she was 
temporarily casted almost a year later on the left knee for 
give-way symptomatology.  Post-service, the earliest medical 
notes reflective of trouble with both knees was in 1992.  

The medical expert offered that he could not support the 
comment that disease in the right knee was a competent 
producing cause of the left knee problem.  He noted that the 
veteran's right knee problem following the 1982 injury 
occurred at a more rapid pace and with more serious 
deterioration, but the left knee was not normal prior to the 
veteran ever injuring the right knee.  If the right knee 
injury had never taken place, and the left knee had been left 
alone, the same sequelae on the left would have resulted.  In 
summary, the medical expert offered that the veteran had two, 
separate injuries, one to the right knee, which is well 
documented, and, even before the right knee was ever injured, 
the veteran had an injury to the left knee resulting in an 
anterior cruciate knee ligament tear and a meniscal disease, 
which went on to further deteriorate with the passage of 
time.  He opined that the right knee symptomatology over the 
ten-year period of time from 1982 to 1992 far surpassed 
anything that was going on in the left knee.  He noted that 
the symptoms of the left knee, as noted in the May 10, 1983 
VA examination (the Board notes that the actual date of that 
examination is May 10, 1993), were more suggestive of 
patellofemoral pain syndrome, those findings were not 
supported by subsequent evaluation, x-ray evaluation or MRI 
evaluation.  

Hence, the veteran has a current left knee disability (torn 
lateral meniscus, a tear of the anterior cruciate ligament 
and degenerative arthritis); she sustained injury to her left 
knee in service (1981, 1982); and there is solicited expert 
medical opinion of a nexus, or link, between the veteran's 
currently diagnosed left knee disability and her active 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Applying the relevant law and regulations to the facts in 
this case, and weighing the medical opinions offered by the 
veteran's treating physician and VA physician, along with the 
medical opinions offered by the medical expert, the Board 
must resolve reasonable doubt in the veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service 
connection for the veteran's currently diagnosed left knee 
disability is granted on a direct basis.  


ORDER

Service connection for residuals of left knee injury is 
granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

